Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to a Continuation filed October 18, 2021.            .

Allowable Subject Matter

Claims 1 – 20 are allowed over prior art of record.

Reasons for Allowance

The following is an examiner's statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “presenting, by a rendering platform, an interactive graphical user interface, including an indication of projected future impact, to an administrator, wherein the user interface graphically displays: (i) a quote count, (ii) a pre-actual marker, (iii) a post-actual marker, and (iv) a post-estimate marker, wherein the rending platform receives user-selectable filter information, including a map level filter and a cohort filter, and transmits information in accordance with the filter information to present the interactive graphical user interface without transmitting information not in accordance with the filter information, thereby reducing a number of electronic messages that are transmitted and improving operation of the system; and generating and transmitting a graph reflecting predicted telephone call center volume following the future premium change.”


	The following prior art references have been deemed most relevant to the allowed claim(s):
	
The closest prior art Howard Yihzan Wu et al.  (Pat. # US 8,010,404 B1) teaches a system and method for price and promotion response analysis is provided. Such a system is useful for a business to analyze the forecasted lifts associated with changes in price and promotion activity. The system sets the configuration of the response report, which includes price change and promotion change intervals. Promotions include temporary price reductions, displays, ads and multiples. Modeling data is received for the products. Forecasts, both non-cannibalistic and cannibalistic, are generated for the sales of the products dependent upon the price change and promotion change intervals. Forecasts include at least one of product forecasts, demand group forecasts, line level forecasts and category level forecasts. Suspect forecasts below a minimum confidence may be flagged. Confidence matrices may be generated which reflect accuracy of the forecasts. The response report may be generated by collecting the forecasts and the confidence matrices according to the configuration of the response report.
.

The closest prior art Jeff Bennett et al. (Pub. # US 2010/0275263 A1) teaches various baseline security measurements of assets are collected and calculated by the system. A user creates a what-if scenario by changing one or more baseline security measurements. The system generates interactive, animated graphs that compare the baseline security measurements against the what-if scenario.

The arguments presented by the Applicant along with the combination of elements, such as, provides significant technical improvements to facilitate prediction of future key metric changes for risk relationships, predictive risk-related data modeling, and dynamic data processing. The claimed embodiments are conducted wholly within a computer network environment and impart unconventional functionality which realizes a specific improvement beyond a mere generic computer implementation as it involves the processing and conversion of significant amounts of data in a new beneficial manner as well as the interaction of a variety of specialized client and/or third-party systems, networks and subsystems.  The claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks and recite significantly more than an abstract idea.


Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John H. Holly whose telephone number is 571.270.3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571)-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/John H. Holly/Primary Examiner, Art Unit 3696